Citation Nr: 0322721	
Decision Date: 09/04/03    Archive Date: 09/08/03

DOCKET NO.  02-17 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an effective date for an award of service 
connection for tinnitus, prior to May 12, 2000.

2.  Entitlement to an effective date for an award of service 
connection for bilateral hearing loss, prior to May 12, 2000.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and W. T. F. 



ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from October 1940 to 
December 1941 and from November 1942 to November 1945.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2002 rating decision of the Regional 
Office (RO) that denied the veteran's claim for an earlier 
effective date for awards of service connection for bilateral 
hearing loss and tinnitus.  

The Board notes that during the hearing before the 
undersigned in March 2003, reference was made to a possible 
claim of clear and unmistakable error (CUE) in a January 1999 
Board decision.  However, a review of the transcript fails to 
document that an allegation of error of law or fact in the 
January 1999 Board decision was made so as to constitute a 
claim of CUE.


FINDINGS OF FACT

1.  In a decision in January 1999, the Board denied service 
connection for bilateral hearing loss.

2.  The veteran's claim for service connection for bilateral 
hearing loss was received on May 12, 2000.

3.  By rating action dated in April 2001, the RO granted 
service connection for tinnitus and bilateral hearing loss, 
and assigned May 12, 2000 as the effective date of the award.


CONCLUSIONS OF LAW

1.  The criteria for an award of service connection for 
tinnitus prior to May 12, 2000 have not been met.  38 C.F.R. 
§ 3.400 (2002).

2.  The criteria for an award of service connection for 
bilateral hearing loss prior to May 12, 2000 have not been 
met.  38 C.F.R. § 3.400(r) (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
VCAA includes an enhanced duty on the part of VA to notify 
and assist a claimant in the development of the information 
and evidence necessary to substantiate a claim for VA 
benefits.  Since the facts are not in dispute in this case, 
and the law is dispositive, additional development with 
regard to VA's duties to notify and assist would serve no 
useful purpose.  A remand is inappropriate where there is no 
possibility of any benefit flowing to the veteran.  Soyini v. 
Derwinski, 1 Vet. App. 540 (1991).  In any event, the Board 
observes that the RO sent the veteran a letter in May 2002 
that advised him of the evidence needed to establish 
entitlement to an award of an earlier effective date for 
service connection for bilateral hearing loss and tinnitus.  

Factual background

By decision dated in January 1999, the Board denied service 
connection for bilateral hearing loss.  

In a statement received on May 12, 2000, the veteran 
requested that his claim for service connection for hearing 
loss be reconsidered.

Additional evidence received since May 2000 includes VA 
outpatient treatment records dated in 1977.

In November 2000, P. O. P., M.D., concluded that the onset of 
the veteran's hearing loss occurred during service, and was 
specifically related to noise exposure.  

In a statement dated in July 1996, and received by the VA in 
January 2001, Dr. P. related that the veteran had a long 
history of noise exposure.  He noted that the veteran 
described noise exposure as a radio operator during service, 
as well as some exposure to artillery.  The physician 
commented that the veteran's hearing loss was caused by 
sociocusis, the combined effects of noise-induced changes as 
well as presbycusis.  

On VA examination in March 2001, it was noted that the 
veteran reported bilateral tinnitus.  The diagnosis was 
bilateral sensorineural hearing loss.  The examiner concluded 
that the veteran's hearing loss and tinnitus were related to 
noise exposure in service.

By rating decision dated in April 2001, the RO granted 
service connection for bilateral hearing loss and tinnitus.  
Each award was effective May 12, 2000.

Analysis

Except as otherwise provided, the effective date of an 
evaluation and award of service connection shall be the day 
following separation from active service or the date 
entitlement arose if the claim is received within 1 year 
after separation from service; otherwise, date of receipt of 
claim, or date entitlement arose, whichever is later.  38 
C.F.R. § 3.400(b)(2).

The effective date for an award of service connection based 
on a reopened claim shall be the date of receipt of claim or 
date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(r).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 
38 C.F.R. § 3.151.

Initially, the Board notes that it denied service connection 
for hearing loss in January 1999.  The veteran did not 
thereafter submit a claim for service connection for 
bilateral hearing loss until May 12, 2000.  Although the 
veteran has submitted medical evidence reflecting treatment 
for hearing loss prior to May 12, 2000, this fact is 
essentially irrelevant.  The regulations require that a claim 
must be filed and, in this case, following the Board's denial 
in January 1999, the veteran did not submit another claim for 
bilateral hearing loss until May 12, 2000.  In the absence of 
a claim of CUE, there is no basis for an earlier effective 
date.  38 C.F.R. § 3.400(r).  

The Board observes that the date of the veteran's reopened 
claim for service connection for bilateral hearing loss was 
also used as the effective date for the award of service 
connection for tinnitus.  The veteran did not formally submit 
a claim for service connection for tinnitus.  The Board notes 
that tinnitus was documented on the March 2001 VA 
examination, at which time it was found to be associated with 
service.  Accordingly, the RO assigned May 12, 2000, the date 
of the veteran's reopened claim for service connection for 
bilateral hearing loss, as the effective date for the grant 
of service connection for tinnitus.  There is no basis on 
which an earlier effective date may be assigned.  

In Sabonis v. Brown, 6 Vet. App. 426, 430 (1994), the United 
States Court of Appeals for Veterans Claims held that in a 
case where the law is dispositive of the claim, it should be 
denied because of lack of legal entitlement under the law.  





ORDER

An effective date for an award of service connection for 
tinnitus, prior to May 12, 2000, is denied.

An effective date for an award of service connection for 
bilateral hearing loss, prior to May 12, 2000, is denied.



	                        
____________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

